


Exhibit 10.26

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) by and between Ronald J.
Lieberman (“Executive”) and NorthStar Realty Finance Corp. (the “Company”), is
dated April 18, 2012 (the “Effective Date”).

 

WHEREAS, Executive and the Company desire to memorialize the terms and
conditions related to Executive’s employment by the Company herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Agreements Between the Parties.  This
Agreement is intended to memorialize all of the terms and conditions of
Executive’s employment by the Company.

 

2.                                      Employment.

 

(a)                                 Term.  The Company shall employ Executive,
and Executive agrees to be employed with the Company, upon the terms and
conditions set forth in this Agreement, for the period beginning on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Employment Period”); provided, however, that commencing on the third
anniversary of the Effective Date and on each subsequent anniversary of the
Effective Date (each such anniversary, a “Renewal Date”), the Employment Period
shall automatically be extended for one additional year unless, not later than
ninety (90) days prior to such Renewal Date, the Company or Executive shall have
given written notice not to extend the Employment Period; provided, further,
however, that the Employment Period shall be subject to earlier termination as
provided in Section 5(b) hereof (the “Term”).

 

(b)                                 Base Salary.  Executive’s initial base
salary shall be $400,000 per annum (pro-rated for partial calendar years),
payable in equal bi-monthly installments (as in effect from time to time, the
“Base Salary”).  In subsequent years of the Term, the Base Salary shall be
subject to annual review and adjustment from time to time by the compensation
committee of the Company’s board of directors (the “Compensation Committee”),
taking into account such factors as the Compensation Committee deems
appropriate, including but not limited to the salaries of executive officers
having similar titles and performing similar functions at comparable companies.

 

(c)                                  Annual Cash Bonus.  For fiscal years during
Executive’s employment with the Company, Executive shall participate in an
annual cash incentive compensation plan as adopted and approved by the board of
directors of the Company or a committee thereof acting pursuant to the authority
of the board of directors of the Company (the “Board”) from time to time, with
applicable corporate and individual performance targets and maximum award
amounts determined by the Board upon recommendation of the Company’s Chief
Executive Officer (the “Annual Cash Bonus”).

 

--------------------------------------------------------------------------------


 

Any Annual Cash Bonus payable to Executive will be paid at the time the Company
normally pays such bonuses to its senior executives, but in no event later than
90 days following the end of the applicable fiscal year, and will be subject to
the terms and conditions of the applicable annual cash incentive compensation
plan.

 

(d)                                 Long Term Incentive Plan.  During
Executive’s employment with the Company, Executive shall be eligible to receive
long term equity incentive compensation awards (which may consist of restricted
stock, stock options, stock appreciation rights or other types of equity or cash
bonus awards, as determined by the Board in its discretion) pursuant to the
Company’s equity incentive compensation plans and programs in effect from time
to time including, without limitation, the Company’s Executive Incentive Bonus
Plan.  These awards shall be granted in the discretion of the Board and shall
include such terms and conditions (including performance objectives) as the
Board deems appropriate.

 

(e)                                  Vacation.  Executive shall be eligible for
four weeks of annual vacation to be accrued and payable in accordance with the
Company’s policy with respect to senior executives.

 

(f)                                   Indemnification.  Executive shall be
covered under any director and officer insurance policy obtained by the Company,
if any, and shall be entitled to benefit from any officer indemnification
arrangements adopted by the Company, if any, to the same extent as other
directors or senior executive officers of the Company (including the right to
such coverage or benefit following Executive’s employment to the extent
liability continues to exist).  However, Executive agrees to repay any expenses
paid or reimbursed by the Company if it is ultimately determined that Executive
is not legally entitled to be indemnified by the Company.

 

(g)                                  Other Benefits.  In addition, Executive
will be eligible to participate in all fringe benefit plans and retirement plans
of the Company, as are generally available to the other senior management
employees of the Company, such as health insurance plans, disability insurance
plans, life insurance plans, expense reimbursement and the Company’s
401(k) retirement plan.

 

3.                                      Duties of Executive.

 

(a)                                 Duties of Position.  During the Employment
Period, Executive shall serve as Executive Vice President, General Counsel and
Assistant Secretary of the Company.  Executive shall perform such legal and
other duties and responsibilities, consistent with Executive’s title, training
and experience, as are from time to time reasonably assigned to Executive by the
Chief Executive Officer or a Co-President of the Company.  Executive shall
report directly to the Co-President, Chief Operating Officer and Secretary of
the Company.  Executive agrees to devote all of Executive’s business time,
attention and energies to the performance of the duties assigned to Executive
hereunder, and to perform such duties faithfully, diligently and to the best of
Executive’s abilities and subject to such laws, rules, regulations and policies
from time to time

 

2

--------------------------------------------------------------------------------


 

applicable to the Company’s employees.  The Company may assign all or a portion
of its rights and obligations under this agreement to any of its affiliates or
enter into an agreement with any of its affiliates that provides that Executive
will perform services on behalf of such affiliate and Executive agrees to
provide such services, as directed by the Company.

 

(b)                                 Confidential Information.  Executive shall
hold in confidence for the benefit of the Company all of the information (other
than information concerning corporate opportunities) and business secrets in
respect of the Company and all of its affiliates, including, but not limited to,
all information and data relating to or concerned with the legal, business,
finances, pending transactions and other affairs of the Company and all of its
affiliates, and Executive shall not at any time before or after Executive’s
employment by the Company is terminated for any reason, or Executive resigns for
any reason, willfully use or disclose or divulge any such information or data to
any other Person (as defined below) except (i) with the prior written consent of
the Company, (ii) to the extent necessary to comply with applicable law or the
valid order of a court of competent jurisdiction, in which event Executive shall
notify the Company as promptly as reasonably practicable (and, if possible,
prior to making such disclosure) and (iii) in the performance of Executive’s
duties hereunder.  With respect to information concerning corporate
opportunities of the Company and all of its affiliates that are developed,
initiated or become known to Executive during his employment with the Company,
Executive shall hold in confidence for the benefit of the Company all of such
information in respect of the Company and all of its affiliates, including, but
not limited to, all information and data relating to or concerned with such
opportunities of the Company and all of its affiliates, and Executive shall not
at any time before or within one (1) year after Executive’s employment by the
Company is terminated for any reason, or Executive resigns for any reason,
willfully use or disclose or divulge any information relating to any such
corporate opportunities to or for the benefit of Executive or any other Person
(as defined below) except (i) with the prior written consent of the Company,
(ii) to the extent necessary to comply with applicable law or the valid order of
a court of competent jurisdiction, in which event Executive shall notify the
Company as promptly as reasonably practicable (and, if possible, prior to making
such disclosure) and (iii) in the performance of Executive’s duties hereunder. 
The foregoing provisions of this Section 3(b) shall not apply to any information
or data which has been previously disclosed to the public or is otherwise in the
public domain in each case other than as a result of the breach by Executive of
his obligations under this Section 3(b).  For purposes of this Agreement,
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Securities Exchange Act of 1934).

 

4.                                      Termination of Employment.  Executive’s
employment hereunder may be terminated in accordance with this Section 4.

 

(a)                                 Death.  Executive’s employment hereunder
shall terminate upon his death.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Disability.  If, as a result of Executive’s
incapacity due to physical or mental illness, Executive shall have been absent
from the full-time performance of his duties hereunder for the entire period of
six consecutive months, and within thirty (30) days after written Notice of
Termination (as defined in Section 5(a)) is given shall not have returned to the
performance of his duties hereunder on a full-time basis, the Company may
terminate Executive’s employment hereunder for “Disability.”

 

(c)                                  Cause.  The Company may terminate
Executive’s employment hereunder for Cause.  For purposes of this Agreement, the
Company shall have “Cause” to terminate Executive’s employment hereunder upon
the occurrence of any of the following events:

 

(i)                                     the conviction of, or a plea of nolo
contendere by, Executive for the commission of a felony;

 

(ii)                                  continuing willful failure for ten
(10) business days to substantially perform his duties hereunder (other than
such failure resulting from Executive’s incapacity due to physical or mental
illness or subsequent to the issuance of a Notice of Termination by Executive
for Good Reason) after demand for substantial performance is delivered by the
Company in writing that specifically identifies the manner in which the Company
believes Executive has not substantially performed his duties; or

 

(iii)                               willful misconduct by Executive (including,
but not limited to, breach by Executive of the provisions of Section 7) that is
demonstrably and materially injurious to the Company or its subsidiaries.

 

(d)                                 Good Reason.  Executive may terminate his
employment hereunder for “Good Reason” within thirty (30) days after the
occurrence, without his written consent, of one of the following events that has
not been cured within ten (10) business days after written notice thereof has
been given by Executive to the Company:

 

(i)                                     the assignment to Executive of duties
materially inconsistent with his status as a senior executive officer of the
Company or the Executive is directed to directly report to other than the Board,
the Company’s Chief Executive Officer, and/or one of the Company’s Co-Presidents
(or the board of directors, chief executive officer or president of the
Successor Person following a Change of Control pursuant to clause (i), (ii) or
(iv) of the definition thereof);

 

(ii)                                  following a Change of Control pursuant to
clause (i), (ii) or (iv) of the definition thereof, the assignment to Executive
of duties with the Successor Person inconsistent with Executive’s title,
position, status, reporting relationships, authority, duties or responsibilities
to the Company as contemplated by Section 3(a) (including, without limitation,
if Executive is not the General Counsel of the Successor Person), or any other
action by the Successor Person which results in a diminution in Executive’s
title, position, status, reporting

 

4

--------------------------------------------------------------------------------


 

relationships, authority, duties or responsibilities, other than insubstantial
or inadvertent actions not taken in bad faith which are remedied by the
Successor Person or the Company promptly after receipt of notice thereof given
by Executive;

 

(iii)                               a reduction by the Company in Executive’s
Base Salary or a failure by the Company to pay any Base Salary or contractually
committed cash bonus payment amounts when due;

 

(iv)                              the requirement by the Company that the
principal place of performance of Executive’s services be at a location more
than fifty (50) miles from the greater New York City metropolitan area;

 

(v)                                 any purported termination of Executive’s
employment which is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 5(a); or

 

(vi)                              a material failure by the Company to comply
with any other material provision of this Agreement.

 

(e)                                  Change of Control.  For the purposes
hereof, a “Change of Control” of the Company shall be deemed to have occurred if
an event set forth in any one of the following paragraphs (i) - (v) shall have
occurred:

 

(i)                                     any Person is or becomes Beneficial
Owner (as defined below), directly or indirectly, of securities of the Company
representing thirty-five percent (35%) or more of the combined voting power of
the then outstanding securities of the Company, excluding (A) any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (x) of paragraph (ii) below, and (B) any Person who becomes such a
Beneficial Owner through the issuance of such securities with respect to
purchases made directly from the Company; or

 

(ii)                                  the consummation of a merger or
consolidation of the Company with any other Person or the issuance of voting
securities of the Company in connection with a merger or consolidation of the
Company (or any direct or indirect subsidiary of the Company) pursuant to
applicable stock exchange requirements, other than (x) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) fifty percent (50%) or more of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (y) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing thirty-five percent (35%) or more of the combined

 

5

--------------------------------------------------------------------------------


 

voting power of the then outstanding securities of the Company;

 

(iii)                               the stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company;

 

(iv)                              the stockholders of the Company approve an
agreement for the sale or disposition by the Company of all or substantially all
of the assets of the Company; or

 

(v)                                 individuals who, on the Effective Date,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the Effective Date, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director.

 

For purposes of this Agreement, (1) “Beneficial Owner” shall have the meaning
set forth in Rule 13d-3 under the Exchange Act and (2) “Successor Person” shall
mean (A) the Person who is or becomes Beneficial Owner of securities of the
Company representing thirty-five percent (35%) or more of the combined voting
power of the then outstanding securities of the Company as a result of a Change
of Control pursuant to clause (i) of the definition thereof; (B) the Person
controlling the Person surviving or resulting from the consummation of a merger
or consolidation of the Company with any other Person as a result of a Change of
Control pursuant to clause (ii) of the definition thereof, or (C) the Person
that is the purchaser or other transferee of all or substantially all of the
assets of the Company following a sale or disposition by the Company of all or
substantially all of the assets of the Company pursuant to clause (iv) of the
definition thereof.

 

(f)                                   The Company may terminate Executive’s
employment at any time for any reason, including without Cause.  Executive may
terminate Executive’s employment at any time for any reason, including without
Good Reason.

 

(g)                                  The Company shall not be required to make
the payments and provide the benefits specified in Section 6 below unless
Executive executes and delivers to the Company an agreement releasing the
Company, its affiliates and its officers, directors and employees from all
liability (other than the payments and benefits under this Agreement) (the
“Release Agreement”); provided, however, that the Company shall release
Executive from all liability to the Company and its affiliates that any Board
members (other than Executive) have actual knowledge of on the Date of
Termination under the Release Agreement.

 

6

--------------------------------------------------------------------------------

 

(h)                                 Unless the Company agrees in writing to
waive this requirement, upon the termination of Executive’s employment for any
reason, Executive agrees to promptly resign from (i) office as a director of the
Company, any subsidiary or affiliate of the Company or any other entity to which
the Company appoints Executive to serve as a director, (ii) from all offices
held by Executive in any or all of such entities in clause (i) above, and
(iii) all fiduciary positions (including as trustee) held by Executive with
respect to any pension plans or trusts established by any such entities in
clause (i) above.

 

5.                                      Termination Procedure.

 

(a)                                 Notice of Termination.  Any termination of
Executive’s employment by the Company or by Executive (other than termination
pursuant to Sections 4(a) and 6(a)(i) hereof) shall be communicated by written
“Notice of Termination” to the other party hereto in accordance with
Section 12.  In connection with a termination pursuant to Section 4(b), 4(c) or
4(d), such “Notice of Termination” shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.

 

(b)                                 Effect of Date of Termination.  “Date of
Termination” of this Agreement shall mean (i) if the Term of this Agreement
expires without renewal as of the third anniversary of the Effective Date or any
subsequent Renewal Date, the date of such expiration, (ii) if Executive’s
employment is terminated pursuant to Section 4(a) above, the date of Executive’s
death, (iii) if Executive’s employment is terminated pursuant to
Section 4(b) above, thirty (30) days after delivery to Executive of Notice of
Termination (provided that Executive shall not have returned to the performance
of his duties on a full-time basis during such thirty (30) day period), (iv) if
Executive’s employment is terminated pursuant to Sections 4(c) and 4(f) above,
the date specified in the Notice of Termination (which date shall be at least
thirty (30) days after delivery to Company of Notice of Termination in the case
of a termination by Executive pursuant to Section 4(f)), and (v) if Executive’s
employment is terminated pursuant to Section 4(d) above, the date on which a
Notice of Termination is given or any later date (within thirty (30) days) set
forth in such Notice of Termination, provided that Company shall not have cured
the event giving rise to the Notice of Termination within ten (10) business days
following delivery of such Notice, and provided, further, that, if within thirty
(30) days after any Notice of Termination is given pursuant to Section
4(d)(iii) above, the party receiving such Notice of Termination notifies the
other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding and final arbitration
award.  Upon the Date of Termination, the Term of this Agreement shall expire
and the Company shall have no further obligation to Executive except to the
extent Executive is otherwise entitled to any unpaid salary or benefits
hereunder and insurance coverage in accordance with applicable law; provided
that the provisions set forth in Sections 2(f), 3(b), 6(b), 6(c), 7, 13, 14 and
15 hereof and this Section 5(b) shall remain

 

7

--------------------------------------------------------------------------------


 

in full force and effect after the termination of Executive’s employment,
notwithstanding the expiration of the Term of or termination of this Agreement.

 

6.                                      Obligations of the Company Upon
Termination of Employment.

 

(a)                                 Expiration of Term and Nonrenewal by
Executive, By the Company for Cause or by Executive without Good Reason.  If
Executive’s employment shall be terminated (i) due to and upon expiration of the
Term of this Agreement because Executive shall have given written notice not to
extend the Employment Period pursuant to Section 2(a), (ii) by the Company for
Cause or (ii) by Executive without Good Reason, then the Company shall pay
Executive his Base Salary (at the rate in effect at the time Notice of
Termination is given) through the Date of Termination within 30 days after the
Date of Termination, and, except as provided in Section 2(f), the Company shall
have no additional obligations to Executive under this Agreement.

 

(b)                                 Death; Disability.  If, during the
Employment Period, Executive’s employment shall terminate on account of death
(other than on account of death after delivery of a valid Notice of Termination
for Cause or by Executive without Good Reason) or Disability, except as provided
in Section 2(f), the Company shall have no further obligations to Executive
other than to provide Executive (or his estate):

 

(i)                                     within 30 days after the Date of
Termination the sum of (A) the executive’s Base Salary through the Date of
Termination to the extent theretofore unpaid plus (B) 1.0 times Executive’s Base
Salary at the rate in effect at the Date of Termination;

 

(ii)                                  within 30 days after the Date of
Termination a pro-rated bonus based upon the number of days in the year of
termination through the Date of Termination relative to 365 and the target
Annual Bonus in the year the Date of Termination occurs;

 

(iii)                               the health benefits set forth under Other
Benefits in Section 2(g) for a one year period from the Date of Termination;

 

(iv)                              full vesting of all Company equity awards as
of the Date of Termination; and

 

(v)                                 continuing exercisability of all stock
options and stock appreciation rights for the lesser of (x) 12 months after the
Date of Termination or (y) the remainder of their term.

 

(c)                                  For any other reason.  If, during the
Employment Period, the Company shall terminate Executive’s employment for any
reason other than those provided in Section 6(a) or 6(b) above (including due to
and upon expiration of the Term of this Agreement because the Company shall have
given written notice not to extend the Employment Period pursuant to Section
2(a)), except as provided in Section 2(f), the

 

8

--------------------------------------------------------------------------------


 

Company shall have no further obligations to Executive other than:

 

(i)                                     the Company shall pay to Executive in a
lump sum in cash within 30 days after the Date of Termination an amount equal to
the sum of (A) the amount equal to Executive’s Base Salary through the Date of
Termination to the extent theretofore unpaid plus (B) 1.0 times Executive’s
total compensation in effect prior to the Date of Termination (using for this
purpose, (x) Executive’s Base Salary at the rate in effect on the Date of
Termination, and (y) the average of the annual bonuses (including Annual Cash
Bonuses and annual bonuses paid in LTIPs or other securities but excluding any
Long-Term Bonus (as defined under the Company’s Executive Incentive Bonus Plan))
earned for the three years prior to the year in which the Date of Termination
occurs; provided that if Executive was not employed for three full calendar
years prior to the year in which the Date of Termination occurs, the average for
purposes of clause (y) shall be computed based on (i) each full calendar year in
which Executive was employed prior to the year in which the Date of Termination
occurs and (ii) each partial calendar year in which Executive was employed for
at least one-half of such calendar year treating the amounts paid in such year
as annual amounts for purposes of computing the average amounts);

 

(ii)                                  the Company shall pay to Executive in a
lump sum in cash within 30 days after the Date of Termination a pro-rated bonus
based upon the number of days in the year of termination through the Date of
Termination relative to 365 and the target Annual Bonus in the year the Date of
Termination occurs;

 

(iii)                               the health benefits set forth under Other
Benefits in Section 2(g) until the earlier of (x) the one year anniversary of
the Date of Termination and (y) the date upon which executive receives similar
health benefits from another Person;

 

(iv)                              full vesting of all Company equity awards as
of the Date of Termination; and

 

(v)                                 continuing exercisability of all stock
options and stock appreciation rights for the lesser of (x) 12 months after the
Date of Termination or (y) the remainder of their term.

 

7.                                      Prohibited Activities.

 

(a)                                 Non-Solicitation and Business
Relationships.  Executive agrees that during Executive’s employment by the
Company and for one (1) year following Executive’s Date of Termination (the
“Non-Solicitation Period”), Executive shall not, directly or indirectly,
solicit, induce, or attempt to solicit or induce any officer, director,
employee, consultant, agent or joint venture partner of the Company or any of
its affiliates to terminate his, her or its employment or other relationship
with the Company or any of its affiliates for the purpose of associating with
any competitor of the Company

 

9

--------------------------------------------------------------------------------


 

or any of its affiliates, or otherwise encourage any such person to leave or
sever his, her or its employment or other relationship with the Company or any
of its affiliates for any other reason, or authorize the taking of such actions
by any other person or entity, or assist or participate with any such person or
entity in taking such action.

 

(b)                                 Non-Competition.  Executive acknowledges
that the services to be rendered by her to the Company are of a special and
unique character. In consideration of his employment hereunder, Executive agrees
that during Executive’s employment by the Company and for the one-year period
following the termination of Executive’s employment hereunder by either party
for any reason (other than (i) due to and upon expiration of the Term of this
Agreement because the Company has provided written notice not to extend the
Employment Period pursuant to Section 2(a), (ii) termination by Executive with
Good Reason provided that a Change of Control shall not have occurred prior to
the Date of Termination, or (iii) termination by the Company of Executive
without Cause), Executive will not engage, directly or indirectly, whether as
principal, agent, representative, consultant, employee, partner, stockholder,
limited partner, other investor or otherwise (other than a passive investment of
not more than five percent (5%) of the stock, equity or other ownership interest
of any corporation, partnership or other entity), within the United States of
America, in any business that competes directly with the principal businesses
conducted by the Company as of the Executive’s Date of Termination.

 

8.                                      Confidentiality.  Each party to this
Agreement shall keep strictly confidential the terms of this Agreement,
provided, that (i) either party to this Agreement may disclose the terms of this
Agreement with the prior written consent of the other party, (ii) either party
to this Agreement may disclose the terms of this Agreement to the extent
necessary to comply with law or legal process, in which event the disclosing
party shall notify the other party to this Agreement as promptly as practicable
(and, if possible, prior to making such disclosure), (iii) either party to this
Agreement may disclose the terms of this Agreement to outside counsel,
underwriters and accountants and (iv) the Company may disclose the terms of this
Agreement in public filings with the Securities and Exchange Commission or other
regulatory agencies, without notice to Executive, to the extent that it believes
such disclosure to be prudent, necessary or required by applicable law in
connection with the operation of the business of the Company and shall have the
right to file a copy of this Agreement with such regulating agencies, it being
understood that if this Agreement is so disclosed or filed, Executive shall
thereafter be released from his obligation in respect of this Section 8.

 

9.                                      No Waiver.  No failure or delay on the
part of the Company or Executive in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.  The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Company or Executive at law or in equity. 
No waiver of or consent to any departure by either the Company or Executive from
any

 

10

--------------------------------------------------------------------------------


 

provision of this Agreement shall be effective unless signed in writing by the
party entitled to the benefit thereof.  No amendment, modification or
termination of any provision of this Agreement shall be effective unless signed
in writing by all parties hereto.  Any waiver of any provision of this
Agreement, and any consent to any departure from the terms of any provision of
this Agreement, shall be effective only in the specific instance and for the
specific purpose for which made or given.

 

10.                               Severability of Provisions.  Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  Moreover, if any one or more of the provisions contained in this
Agreement shall be held to be excessively broad as to duration, activity or
subject, such provision shall be construed by limiting and reducing it so as to
be enforceable to the maximum extent allowed by applicable law.

 

11.                               Non-Assignability.  The rights and obligations
of Executive under this Agreement are personal to Executive and may not be
assigned or delegated to any other Person; provided, however, that nothing in
this Agreement shall preclude Executive from designating any of his
beneficiaries to receive any benefits payable hereunder upon his death, or his
executors, administrators or other legal representatives from assigning any
rights hereunder to the person or persons entitled thereto.

 

12.                               Notices.  Any notice given hereunder shall be
in writing and shall be deemed to have been given when delivered by messenger or
courier service (against appropriate receipt), or mailed by registered or
certified mail (return receipt requested), addressed as follows:

 

If to the Company:                                        NorthStar Realty
Finance Corp.

399 Park Avenue, 18th Floor
New York, NY 10022
Attention:  Co-President and Chief Operating Officer

 

If to Executive:                                                          
Ronald J. Lieberman

c/o NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor
New York, NY 10022

 

or at such other address as shall be indicated to the parties hereto in
writing.  Notice of change of address shall be effective only upon receipt.

 

11

--------------------------------------------------------------------------------


 

13.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York applicable to contracts made and to be entirely performed within such
State.

 

14.                               Dispute Resolution.

 

(a)                                 Subject to the provisions of Section 14(b),
any dispute, controversy or claim arising between the parties relating to this
Agreement, or otherwise relating in any way to Executive’s employment by or
interest in the Company or any of its affiliate (whether such dispute arises
under any federal, state or local statute or regulation, or at common law),
shall be resolved by final and binding arbitration in New York, New York, before
a single arbitrator, selected by the American Arbitration Association in
accordance with its rules pertaining at the time the dispute arises.  In such
arbitration proceedings, the arbitrator shall have the discretion, to be
exercised in accordance with applicable law, to allocate among the parties the
arbitrator’s fees, tribunal and other administrative costs.  If Executive
prevails on at least one material issue in dispute, the Company shall reimburse
Executive for the reasonable fees and costs of his counsel (and the arbitrator
shall be requested to rule on whether Executive has so prevailed).  The award of
the arbitrator may be confirmed before and entered as a judgment of any court
having jurisdiction over the parties.

 

(b)                                 The provisions of Section 14(a) shall not
apply with respect to any application made by the Company for injunctive relief
under this Agreement.

 

15.                               Section 409A.  If any compensation or benefits
provided by this Agreement may result in the application of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the Company shall, in
consultation with Executive, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (b) comply with the provisions of such Section 409A, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and to make such
modifications, in each case, without any diminution in the value of the payments
to Executive.  To the extent required in order to comply with Section 409A of
the Code, amounts and benefits to be paid or provided to Executive under Section
6 of this Agreement shall be paid or provided to Executive on the first business
day after the date that is six months following the Date of Termination.

 

16.                               Headings.  The paragraph headings used or
contained in this Agreement are for convenience of reference only and shall not
affect the construction of this Agreement.

 

17.                               Entire Agreement.  This Agreement and any
agreements executed contemporaneously herewith constitute the entire agreement
between the parties with respect to the matters set forth herein, and there are
no promises or undertakings with respect thereto relative to the subject matter
hereof not expressly set forth or referred to

 

12

--------------------------------------------------------------------------------


 

herein or therein.

 

18.                               Execution in Counterparts.  This Agreement may
be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

 

/s/ Ronald J. Lieberman

 

Ronald J. Lieberman

 

 

 

 

 

NORTHSTAR REALTY FINANCE CORP.

 

 

 

 

 

By:

/s/ Albert Tylis

 

 

Name:

Albert Tylis

 

 

Title:

Co-President and Chief Operating Officer

 

14

--------------------------------------------------------------------------------
